﻿It is a special privilege and
honour for me to address the General Assembly at the
beginning of its fifty-second session.
At the outset I would like to extend my sincere
congratulations to you, Sir, as the new President of the
General Assembly, confident that your extensive and
proven diplomatic experience and skills will play an
important role in the work of the Assembly.
I should also like to express our gratitude to the
President of the General Assembly at its fifty-first session,
His Excellency Mr. Razali Ismail, whose devoted and
vigorous work has shown that United Nations reform is
much more than mere rhetoric, and who set a new standard
of performance in the General Assembly.
As a Central European and Mediterranean country,
Croatia highlights as its strategic priorities overall stability
in the region, full integration into Euro-Atlantic institutions
and the assertion of its position in the new post-cold-war
Europe. Hence the special attention my Government pays
to the policy of good neighbourliness and the development
of stable relations with all neighbouring countries, based
on the principles of full respect for the existing
internationally recognized borders, for minority rights and
for the peaceful resolution of existing and possible
disputes in the spirit of the United Nations Charter. Today
I can point out with satisfaction that Croatia has
concluded dozens of bilateral agreements with its
neighbours, and relations with each of our immediate
neighbours are being fully regulated and are steadily
improving.
Croatia hosted two large-scale United Nations peace
operations: the United Nations Protection Force
(UNPROFOR) and the United Nations Confidence
Restoration Operation in Croatia (UNCRO). The United
Nations Transitional Administration for Eastern Slavonia,
Baranja and Western Sirmium (UNTAES), in the
Danubian area, and the United Nations Mission of
Observers in Prevlaka (UNMOP) are still present. Croatia
has also played an important role in facilitating the
Stabilization Force (SFOR) operation in Bosnia and
Herzegovina.
I should like to take this opportunity to reiterate my
Government’s sincere gratitude for all the efforts that
were made by the United Nations to stop the war in
Croatia and alleviate its consequences, as well as to
express my country’s sincere sympathies to the families
of the “blue helmets” who have fallen while attending to
their lofty duties.
I am very grateful for the opportunity to express our
appreciation and thanks to the United Nations Secretary-
General, Mr. Kofi Annan, for his peace efforts in Croatia.
As a United Nations official in the field and as Under-
Secretary-General for Peacekeeping Operations he made
a major personal contribution to overcoming the crisis.
Our great thanks go to UNTAES and Mr. Jacques Klein,
until recently Transitional Administrator in Eastern
Slavonia, Baranja and Western Sirmium, whose vigorous
work, leadership skill and successful cooperation with the
Croatian Government have been instrumental in the
peaceful reintegration of these areas into Croatia.
During the many months of the United Nations
presence in Croatia and elsewhere in the area of the
former Yugoslavia, my country had a chance to see for
itself all the potential and the weaknesses of peacekeeping
operations. It has been proven beyond any doubt that a
peace operation can be successful only if its mandate is
clearly defined, in terms of its goal as well as its time-
frame, and if it is actively and fully supported by the
12


Security Council and the Secretary-General, and
spearheaded by an uncompromising leadership explicitly
determined to use all means required for the completion of
its mission.
This knowledge has been gained at a high political,
material and, worst of all, human price, so it is to be hoped
that it will be wisely exploited in the future. For its part,
Croatia is anxious to step out of its role as a country
hosting peacekeeping operations and instead assume the
role of an active participant in such operations elsewhere.
Here and now I can confirm the readiness of my country to
join the roster of United Nations Member States whose
troops participate in international peace endeavours.
The fifty-second session of the General Assembly is
taking place against a background of great obligations and
equally great expectations regarding the reform of the
United Nations system. The timely and far-reaching
proposals put forward by the Secretary-General have
opened the door for reforms. Croatia gives its firm support
to his proposals, and we are ready to render any assistance
needed in introducing the kind of changes we owe both to
those who laid the foundations of this Organization and to
future generations. As for the need to rationalize the work
of the General Assembly and reduce its huge agenda,
Croatia has put forward a proposal to delete the item on the
General Assembly’s agenda entitled “The situation in the
occupied territories of Croatia”, as its title and topic no
longer correspond to the situation on the ground, which
makes it obsolete.
In view of the geopolitical realities, Croatia advocates
an increase in the number of Security Council members,
both permanent and non-permanent. Half a century of old
stereotypes ought to be phased out. Croatia supports the
idea of granting permanent member status to Germany and
Japan, with the right to permanent membership being kept
in mind for those parts of the world, primarily Africa,
which for more than 50 years, without any justification,
have been deprived of permanent Security Council
representation. Furthermore, my country supports the idea
of assigning one more seat on the Security Council to the
Eastern European Group.
Croatia strongly supports the reaffirmation and full
implementation of the universality of the Treaty on the
Non-Proliferation of Nuclear Weapons (NPT). My country
was pleased to note that during this year’s NPT Preparatory
Committee sessions some progress was achieved with
regard to the principle of non-first use, especially against
non-nuclear-weapon States, and it calls on the nuclear
States to give due consideration to proposals to have this
principle codified in a legally binding document.
In May 1996, the Review Conference of the States
Parties to the Convention on Prohibitions or Restrictions
on the Use of Certain Conventional Weapons Which May
Be Deemed to Be Excessively Injurious or To Have
Indiscriminate Effects amended Protocol II on landmines.
Croatia, which has played an active role during the
Ottawa process from the beginning, and which has
already put in place its own unilateral moratorium on
landmines, fully supports all the efforts which ultimately
led to the decision at the recent Oslo conference to adopt
the text of a global treaty banning anti-personnel
landmines.
Croatia’s preoccupation with the global landmine
problem is also motivated by personal affliction. Millions
of mines laid in the formerly occupied territories of
Croatia during the war continue to pose a direct threat,
especially to the most vulnerable: civilians. It is also a
great impediment to the reconstruction of war-affected
areas. The clearing of mines in these areas is a
painstaking process, and, in spite of our best efforts, it
will take many years to complete. Unfortunately, a lack
of specialized equipment means that the process cannot
move any faster. Having said this, allow me to take this
opportunity to express my gratitude to all those who have
thus far provided financial and other aid towards
alleviating the landmine problem in my country, and to
make a further appeal for any aid — material, financial or
professional — which could help us expedite the mine-
clearing process. In this context, I would like to express
my Government’s appreciation for the efforts of the
United Nations Mine Action Centre in Zagreb and the
United Nations Department of Humanitarian Affairs for
their efforts in helping us launch this process.
Quality of life, today and in the future, will greatly
depend on success in the protection of human rights it
both international and national levels. Protection and
promotion of human rights — a cause in which the
United Nations has played an indispensable role — is
necessary in order to guarantee international stability and
security. The Office of the High Commissioner for
Human Rights has successfully enhanced the role of the
United Nations in this important field and, at this
juncture, I would like, on behalf of the Croatian
Government, to congratulate Mrs. Mary Robinson upon
her appointment to this post. Because of her excellent
qualifications and personal integrity, we are confident that
she will perform her duties admirably.
Croatia’s own human rights situation should be
evaluated in the context of the exceptional circumstances of
its recent history. Despite the trying circumstances of its
inception, the Republic of Croatia has managed to build the
foundations of a democratic society based on respect for
human rights. In this regard, I can announce that in the
coming month of October Croatia will ratify the European
Convention on Human Rights. There are, of course, many
outstanding issues, largely stemming from the war of
aggression waged against Croatia. These include the return
of displaced persons and refugees; identification of missing
persons; the rights of ethnic Croats in neighbouring States;
and the return of all Croatian Serbs who left Croatia at the
instigation and under the orders of their leaders and who
wish to return to Croatia. The Government of the Republic
of Croatia intends to continue to deal with all these issues
in keeping with its international human rights obligations as
well as its legitimate concerns for the security of the State
and the safety and welfare of all its citizens.
As a victim of aggression, Croatia advocates the
need — and has even come up with its own initiatives —
to set up an international tribunal for the prosecution of war
crimes committed in Croatia and Bosnian and Herzegovina.
Croatia has been cooperating with the International
Criminal Tribunal for the Former Yugoslavia since its
foundation. The Tribunal’s Office has opened in Zagreb.
The Croatian Government has established its own Office
for Cooperation with the Tribunal and appointed observers
to the Tribunal. Moreover, the Constitutional Law on
Cooperation with the International Tribunal has been
adopted. Croatia’s principled position is to cooperate with
the Tribunal within its obligations as defined in
international law and in accordance with the relevant
resolutions and the statute of the Tribunal adopted by the
Security Council.
However, Croatia cannot be completely satisfied with
the work of the Hague Tribunal to date. The charges raised
so far, and the ethnic composition of the persons being tried
in The Hague at present, do not properly reflect the
responsibility of the sides involved in the conflict or the
extent of the war crimes committed. On the other hand, by
trying to subpoena the States and their high officials, the
Tribunal has gone beyond its own statute and international
law.
Current peace operations in the territory of Croatia —
UNTAES and UNMOP — are considered successful by my
Government. Under the Basic Agreement signed between
the central authorities of the Republic of Croatia and the
Serbs from the Croatian Danubian region, and pursuant to
relevant Security Council resolutions, the two-year
UNTAES mandate expires on 15 January 1998. Croatia
holds that at this moment there are no reasons whatsoever
for any prolongation of the UNTAES mandate beyond 15
January 1998. We are also firmly convinced that this
mission will be fully completed on time and will go down
in history as one of the most successful United Nations
peacekeeping operations.
The results achieved under the auspices of the
United Nations and with the full cooperation of the
Croatian authorities can be described as highly
satisfactory. Demobilization has been completed. Local
elections have been held through which the Croatian
Danubian region has been reintegrated into the legal and
political system of the country. Local Government has
largely been transferred to the newly elected and
constituted bodies.
Rules have been defined and designed in cooperation
between the Republic of Croatia, UNTAES and UNHCR
to enable a dignified, safe and organized return of
displaced persons and refugees to their homes in and out
of the Croatian Danubian region. So far a total of 1,500
displaced Croats have returned to the Croatian Danubian
region, and a total of 8,000 Serbs have returned from the
region to their homes elsewhere in Croatia. The return of
displaced persons and the international presence will
continue after the departure of UNTAES. At the invitation
of the Croatian authorities, the Organization for Security
and Cooperation in Europe (OSCE) has undertaken to
monitor the developments in the Croatian Danubian
region after 15 January 1998.
The reintegration of the Croatian Danubian region
has never been an easy or simple process. The Republic
of Croatia and all its citizens, especially the population of
the Croatian Danubian region, including the persons
expelled from it, owe a debt of gratitude to UNTAES and
all the States whose troops have participated in this highly
successful operation.
The mandate of UNMOP, which has been given the
task of monitoring the demilitarization of the area from
both sides of the southernmost border between the
Republic of Croatia and the Federal Republic of
Yugoslavia, has been helpful in stabilizing security in that
area and in creating conditions for a lasting settlement
there through bilateral talks. The Republic of Croatia has
shown full understanding for the interests of the Federal
14


Republic of Yugoslavia with regard to the security of the
Boka Kotorska Bay, while being concerned for its own
security in the Dubrovnik hinterland. In this regard,
UNMOP has played an important role, but it will not be
possible to deal with the outstanding problems through
endless prolongations of the United Nations mandate.
With relief and satisfaction, Croatia welcomes the
easing of the crisis in Bosnia and Herzegovina, and remains
firmly committed to the principles and implementation of
the Washington and Dayton Accords. My Government
gives its active support to preserving the integrity of Bosnia
and Herzegovina, as well as to the consolidation of the
federation of Bosnia and Herzegovina as a foothold and
framework for the survival and well-being of the Croatian
people in Bosnia and Herzegovina.
The role of the international community, especially
that of the United Nations and the countries participating in
SFOR, in the creation of peace in Bosnia and Herzegovina
is irreplaceable at this stage of the peace process. Too much
effort, resources and prestige have been invested in peace
in Bosnia and Herzegovina, and too much suffering has
been experienced by the people of Bosnia and Herzegovina,
to allow any risk which may undermine what has been
achieved in Dayton and in its wake. Croatia will persist and
persevere in its role as an active peace agent in the region,
expecting other parties involved in the peace process to
fulfil their obligations.
Those standing in the way of the Dayton Accords and
continuing to defy the integrity of Bosnia and Herzegovina
as a community of two equal entities and three constituent
peoples have to be confronted with the same
uncompromising determination of the international
community, and, if required, with the same measures as
were earlier applied in Bosnia and Herzegovina, which
proved to be entirely necessary and productive. The
economic reconstruction of the country — in which the
international community should play an even more vital
role — is also of special importance.
The agenda of the fifty-second session of the General
Assembly is extensive, and a great deal of work lies ahead
of us. There is also an opportunity before us to have this
session of the General Assembly recorded in the annals of
the Organization as a landmark in the Organization's
development. Croatia will be only too glad to help make
this come true.







